1

2

3                                UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                   ***

6     SAMUEL HOWARD,                                          Case No. 2:19-cv-00247-MMD
7                                         Petitioner,                      ORDER
             v.
8

9     WILLIAM GITTERE, et al.,
10                                    Respondents.
11

12          This is a habeas corpus proceeding brought by Samuel Howard, a Nevada

13   prisoner sentenced to death who currently has another habeas proceeding (2:93-cv-

14   1209-LRH-VCF) pending in this Court. In his petition for writ of habeas corpus in this case,

15   Howard claims his death penalty “no longer has any legal basis” because both

16   aggravating circumstances supporting his death sentence have been invalidated. (ECF

17   No. 1.) With his petition, Howard has filed a motion to stay proceedings in this case until

18   his “ongoing state post-conviction action is concluded” and/or until the Ninth Circuit

19   determines “whether authorization to pursue the matter is necessary and—if so—whether

20   it should be granted.” (ECF No. 2.)

21          While the petition presents procedural concerns, it does not “plainly appear[ ] from

22   the face of the petition . . . that the petitioner is not entitled to relief in the district court.”

23   Rule 4 of the Rules Governing 2254 Cases. Thus, the Court will permit this case to go

24   forward. See id.; see also Hendricks v. Vasquez, 908 F.2d 490 (9th Cir.1990).

25   Respondents will be served with the petition and ordered respond to Petitioner’s motion

26   to stay proceedings. Respondents will also be permitted, but not required, to file any

27   motion or other response to the petition.

28   ///
1           It is therefore ordered that the Clerk of the Court will add Aaron D. Ford, Attorney

2    General of the State of Nevada, as counsel for Respondents.

3           It is further ordered that the Clerk will electronically serve upon Respondents a

4    copy of the habeas corpus petition in this case (ECF No. 1), Petitioner’s motion to stay

5    federal habeas proceedings (ECF No. 2), and a copy of this order. Respondents’ counsel

6    will enter a notice of appearance within 10 days of the entry of this order.

7           It is further ordered that Respondents have 30 days from the date of this order to

8    file a response to Petitioner’s motion to stay. Petitioner will thereafter have 20 days to file

9    a reply.

10          It is further ordered that Respondents have 30 days from the date of this order to

11   file a motion or other response to the petition, if they so choose. If Respondents file a

12   response within the time allowed, the Court will promptly schedule additional proceedings

13   as necessary.

14          DATED THIS 14th day of February 2019.

15

16                                                      MIRANDA DU
                                                        UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

28


                                                   2
